Citation Nr: 0500077	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  00-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals, status post radical retropubic 
prostatectomy. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
RO which denied compensation benefits under 38 U.S.C.A. § 
1151 for residuals, status post radical retropubic 
prostatectomy.  

The issue on appeal was originally before the Board in 
October 2004 at which time it was remanded to afford the 
veteran a videoconference hearing.  The veteran subsequently 
indicated that he no longer desired to attend the requested 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has claimed entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151.  He is alleging that he 
currently experiences additional disability including 
incontinence and an abnormal prostate condition as a result 
of VA prostate surgery in October 1997.  He submitted his 
claim of entitlement in February 1999.  

Although pertinent VA treatment records appear to be 
associated with the claims files, there has been no VA 
examination and medical opinion regarding the veteran's 
claim.  The determinations as to whether the veteran 
currently has additional disability to include an abnormal 
prostate condition and incontinence due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA under 38 U.S.C.A. § 1151 are 
clearly medical in nature and must be addressed by medical 
personnel.  Appropriate action in this regard is therefore 
necessary to ensure that there is sufficient competent 
medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4) (2004).  Although the RO asserts that the veteran 
was advised of the risk of certain residuals of the surgical 
procedure, there still must be a determination under the 38 
U.S.C.A. § 1151 criteria.  As stated above, such a 
determination is medical in nature. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should arrange for the 
veteran's claims file to be reviewed by 
an appropriate VA medical doctor.  The 
examiner should review the entire claims 
file, to include all medical records 
associated with the medical treatment 
rendered by VA in conjunction with the 
radical retropubic prostatectomy 
performed in October 1997.  After 
reviewing the claims file, the VA medical 
doctor is requested to respond to the 
following:

(a) Does the veteran have additional 
disability (claimed as incontinence and 
an abnormal prostate condition) due to 
the October 1997 VA medical treatment?  

If the VA medical examiner concludes that 
it is at least as likely as not that the 
veteran suffers from additional 
disability related to the October 1997 VA 
surgery, he or she should respond to the 
following: 

(b) Is the additional disability due to: 

(1) carelessness, negligence, lack 
of proper skill, error in judgment, 
or a similar instance of fault on 
the part of the VA in furnishing the 
hospital care, medical or surgical 
treatment; or 

(2) from an event not reasonably 
foreseeable.  

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to benefits under 38 U.S.C.A. 
§ 1151 for residuals, status post radical 
retropubic prostatectomy.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate  
review.

The veteran and his representative have the right to submit  
additional evidence and argument on the matter or matters the  
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



